          Case 1:20-cv-01164-KK-CG Document 3 Filed 12/02/20 Page 1 of 3


                                                                                        Jt^al
                                                                                        ;--,)e'     Lv'
  United States District Court, New Mexico District
                                                                                            F',$,.$-$t#
  Pete V. Domenici United States Courthouse                                 {.,NITED I1-i-ATES NiS IHICT COURT
                                                                               ALBUQU i-: flrSU H, i'i [V'/ h,{ EXICO
  313 Lomas Blvd NW Suite 630
                                                                            il   "i
  Albuquerque NM 87102

                                                                                      MITCI".IELL R. ELFERS
  Re: Shiloff v Thompson   et al, 2o_cv_o1164-KK_CG                                           CLERK /r.r,r


  Hon. Kirtan Khalsa:



          My name is Paul Thompson. I am being sued for 28:7332
                                                                      Diversity - Libel. I have reason to
 believe that the law firm representing the defendant
                                                        is using iilegal tactics in their attempt to sue. I am a
 poor, single father of two special needs children
                                                   and I am, so far, representing myself.



         Due to the Thanksgiving holiday and the covlD
                                                       restrictions imposed by my state, county, and
 city, I have not been able to secure representation before
                                                            the 21-day complaint response period. I am
 writing to request an extension to provide enough time
                                                          to secure representation and build my defense.


          I would also like to ask for a summary judgement
                                                              in my favor or a dismissal of the case. This case
 is brought against Paul Thompson (myself) and Jane
                                                         Doe Thompson. I am not now, and never have
 been, married' Fabrication of defendants is a clear abuse
                                                             of the law. There are a number of other
 inconsistencies in the filing, including point L0, "Defendant
                                                                appears to be a producer of EDM (Electronic
 Dance Music) and aspires to compete with the plaintiff".
                                                           Again, I am not now nor have I ever been       a
"producer of EDM". I am also accused of being ,,guided
                                                         by evil motives,, (line 46). As far as my
understanding, "evil" is not legal terminology and its use
                                                           shows a severe misunderstanding and
disrespect for the law.


        The attorney and his firm in question, Daniel
                                                    R warner, Kelly / warner Law, was just released
from a 2 year ban from his home state of AZ, where they were
                                                              convicted of, among other things,
fabrication of defendants. His ban ended 2 weeks before
                                                        he attempted the same illegal actions against
me.



        The Kelly / warner firm is well-known for their shady and illegal practices.
                                                                                        ln an effort to
disallow any similar illegal action taking place against me, r ask
                                                                   again for the case to be ruled in my favor
or dismissed outright. lf that cannot be done, please provide
                                                                 an extension so that I may be able to
obtain counsel.




Page 1 of 2
         Case 1:20-cv-01164-KK-CG Document 3 Filed 12/02/20 Page 2 of 3




        Facts relating to the Kelly / Warner firm's disreputable and illegal practices can be viewed on
multiple reputable sites:

        httos://usa hera ld.

             ://www.techdir                             000003911
lawvers-who-pa rticinated-boeus-lawsuits-targetins-fake-defendants.shtm    I




       Thank you for your time and consideration. I can be reached as follows:



        PaulThompson

        804 Chelwood Park Blvd NE Apt    C


       Albuquerque NM 87123

       505-604-6912

        pthompsonmail @gmail.com




Page2 of 2
               Case 1:20-cv-01164-KK-CG Document 3 Filed 12/02/20 Page 3 of 3




ffip
ii;G .ri''i $r €>
               --> Z ".
                     sp

ia   I a\is
llihi-oc$-
rf F i;f
iii#    \.tif {
;$,s^  )L
          6-
,fji*t €*S-f   f
       ca 5-     ug.
 T           ES
             'oz
  n?
                   ul
 $=
              "*e? E qE
                      -   --,,

              zaz:
Si t                       -,H*-

}O
:g-j
P C)-
     L        HEa'-
                 ==ao =
Y$a              =
